 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7      VENICE PI, LLC,

                              Plaintiff,
 8
                                                        C17-1211 TSZ
           v.
 9
                                                        ORDER
        MICHAEL SMITH,
10
                              Defendant.
11

12         By Minute Order entered September 11, 2019, docket no. 76, the Court directed

13 the parties to meet and confer and to file a Joint Status Report on or before October 2,

14 2019. The parties were advised that failure to file a Joint Status Report would constitute

15 grounds for dismissal of defendant Michael Smith’s counterclaims for declaratory

16 judgment of non-infringement and abuse of process. Plaintiff’s claims against defendant

17 Smith having been previously dismissed, see Minute Order (docket no. 72), and no Joint

18 Status Report having been filed, defendant Smith’s counterclaims and this action are

19 hereby DISMISSED without prejudice. See Fed. R. Civ. P. 41(b); see also Wallace v.

20 Hinton, 2000 WL 1728285 (9th Cir. Nov. 20, 2000) (affirming dismissal without

21 prejudice for failure to timely file a joint status report (citing Malone v. U.S. Postal Serv.,

22 833 F.2d 128, 132 (9th Cir. 1987))).

23

     ORDER - 1
 1         The Clerk is directed to CLOSE this case and to send a copy of this Order to all

 2 counsel of record and to pro se defendant Michael Smith.

 3         IT IS SO ORDERED.

 4         Dated this 7th day of October, 2019.

 5

 6

 7
                                                    A
                                                    Thomas S. Zilly
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
